Case 17-13886             Doc 2484      Filed 12/11/18 Entered 12/11/18 12:50:18                     Desc Main
                                        Document      Page 1 of 15

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                   Chapter 7

    CENTRAL GROCERS, INC., et al., 1                         Case No. 17-13886

                           Debtors.                          Hon. Pamela S. Hollis


     NOTICE OF AGENDA OF MATTERS RELATED TO CENTRAL GROCERS, INC.,
            STRACK & VAN TIL SUPER MARKET, INC., AND SVT, LLC
               SCHEDULED FOR HEARING ON DECEMBER 13, 2018

    Time and Date of Hearing:           December 13, 2018 at 11:00 a.m. (Central Time)

    Location of Hearing:                The Honorable Pamela S. Hollis
                                        Courtroom 644
                                        Everett McKinley Dirksen United States Courthouse
                                        219 S. Dearborn Street
                                        Chicago, IL 60604

    Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website
                                        at www.ilnb.uscourts.gov and at the website of the Debtors’
                                        notice and claims agent, Prime Clerk LLC (“Prime Clerk”),
                                        at https://cases.primeclerk.com/CentralGrocers. Further
                                        information may be obtained by calling Prime Clerk at (866)
                                        727-8489.


1.           Notice of Motion and Motion of Raceway Trustee to (1) Modify the Allocation Order and
             the Allocation Analysis Approved Thereby; (II) Modify the Definition of “Net Proceeds”
             Approved By The Settlement Order; And (III) Grant Other Appropriate Relief [Docket
             No. 2406], filed by Robert M. Fishman, on behalf of Gregg E. Szilagyi, in his capacity as
             chapter 7 trustee for the bankruptcy estates of CGI Joliet, LLC, Currency Express, Inc.,
             Raceway Central, LLC, Raceway Central Calumet Park LLC, Raceway Central Chicago
             Heights LLC, Raceway Central Downers Grove LLC, Raceway Central Joliet North LLC,
             Raceway Central LLC North Valpo, and Raceway Central Wheaton LLC.

                    (a)    Related Documents:

                           (i)     Order Authorizing And Approving Settlement Agreement By And
                                   Among The Secured Parties And The Official Committee OF
                                   Unsecured Creditors of Central Grocers, Inc, et al., On Behalf of
                                   Itself, Each Of The Debtors And Each Of The Debtors’ Estates

1
  The Select Debtors in these Chapter 7 Cases, along with the last four digits of each Select Debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184),
and SVT, LLC (1185).
                                                         1
CHICAGO/#3226255
Case 17-13886     Doc 2484    Filed 12/11/18 Entered 12/11/18 12:50:18          Desc Main
                              Document      Page 2 of 15

                           [Docket No. 988], prepared by Kevin H. Morse and William A.
                           Williams of Saul Ewing Arnstein & Lehr LLP, signed on
                           11/16/2017 by The Honorable Pamela S. Hollis.

                   (ii)    Order Authorizing And Approving Allocation Of Proceeds Of The
                           Global Settlement [Docket No. 989], prepared by Kevin H. Morse
                           of Saul Ewing Arnstein & Lehr LLP, signed on 11/16/2017 by The
                           Honorable Pamela S. Hollis.

                   (iii)   Proposed Order Granting, in Part, Motion of Raceway Trustee to (1)
                           Modify the Allocation Order and the Allocation Analysis Approved
                           Thereby; (II) Modify the Definition of “Net Proceeds” Approved by
                           the Settlement Order; and (III) Grant Other Appropriate Relief
                           [Docket 2472], prepared by Ira Bodenstein.

            (b)    Responses Filed: None.

            (c)    Status: Parties will seek entry of the Proposed Order [Docket 2472].
                   The Trustee request that the remaining portion of the Motion will be
                   continued for status to the next omnibus hearing set for January 17,
                   2019 at 11:00 (CST).

2.   Notice of Motion and Trustee’s Motion To Clarify The Allocation Order To Specifically
     Set Forth The Types of Assets That Are Not Subject To The Allocation Analysis And For
     Other Appropriate Relief [Docket No. 2414], filed by Michael M. Eidelman, on behalf of
     Howard B. Samuels, not individually, but as chapter 7 trustee for the estates of Central
     Grocers, Inc., Strack and Van Til Super Market, Inc. and SVT, LLC.

            (a)    Related Documents:

                   (i)     Order Authorizing And Approving Settlement Agreement By And
                           Among The Secured Parties And The Official Committee OF
                           Unsecured Creditors of Central Grocers, Inc, Et al., On Behalf of
                           Itself, Each Of The Debtors And Each Of The Debtors’ Estates , the
                           “Lender Settlement Order” [Docket No. 988], prepared by Kevin H.
                           Morse and William A. Williams of Saul Ewing Arnstein & Lehr
                           LLP, signed on 11/16/2017 by The Honorable Pamela S. Hollis.

                   (ii)    Order Authorizing And Approving Allocation Of Proceeds Of The
                           Global Settlement, the “Allocation Order” [Docket No. 989],
                           prepared by Kevin H. Morse of Saul Ewing Arnstein & Lehr LLP,
                           signed on 11/16/2017 by The Honorable Pamela S. Hollis.

            (b)    Responses Filed: None.

            (c)    Status: The Trustee request that this matter be continued for status to
                   the next omnibus hearing set for January 17, 2019 at 11:00 (CST).

3.   Notice of Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims Pursuant to
     Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
Case 17-13886     Doc 2484      Filed 12/11/18 Entered 12/11/18 12:50:18           Desc Main
                                Document      Page 3 of 15

     [Docket No. 1611] filed by William W. Thorsness, on behalf of Howard B. Samuels, not
     individually, but as chapter 7 trustee for the estates of Central Grocers, Inc., Strack and
     Van Til Super Market, Inc. and SVT, LLC.

            (a)     Related Documents:

                    (i)     Affidavit of Service Of Justin J. Ra Regarding Notice of Trustees
                            First (1st) Omnibus Objection to 503(b)(9) Claims, Notice of
                            Trustees Second (2nd) Omnibus Objection to 503(b)(9) Claims,
                            Notice of Trustees Third (3rd) Omnibus Objection to 503(b)(9)
                            Claims, and Notice of Trustees Fourth (4th) Omnibus Objection to
                            503(b)(9) Claims [Docket No. 1909] Filed by Prime Clerk LLC.

                    (ii)    Notice of Hearing, On October 11, 2018, Regarding (A) Trustee’s
                            First (1st) Omnibus Objection To 503(b)(9) Claims Pursuant to
                            Section 502 Of The Bankruptcy Code, Bankruptcy Rule 3007 and
                            Local Rule 3007-1 [Docket 1610]; (B) Trustee’s Second (2nd)
                            Omnibus Objection To 503(b)(9) Claims Pursuant to Section 502 Of
                            The Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-
                            1 [Docket 1611] And (C) Trustee’s Third (3rd) Omnibus Objection
                            To 503(b)(9) Claims Pursuant to Section 502 Of The Bankruptcy
                            Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [Docket
                            No. 1612] [Docket No. 2225], filed by William W. Thorsness, on
                            behalf of Howard B. Samuels, not individually, but as chapter 7
                            trustee for the estates of Central Grocers, Inc., Strack and Van Til
                            Super Market, Inc. and SVT, LLC..

                    (iii)   Order Sustaining Trustee’s Second (2nd) Omnibus Objection to
                            503(b)(9) Claims Pursuant to Section 502 of the Bankruptcy Code,
                            Bankruptcy Rule 3007 and Local rule 3007-1 (Dkt. No. 1611)
                            [Docket No. 2220].

                    (iv)    Second Order Sustaining In Part and Continuing In Part Trustee’s
                            First (1st) Omnibus Objection to 503(b)(9) Claims (Dkt. No. 1610),
                            Second (2nd) Omnibus Objection to 503(b)(9) Claims (Dkt.
                            No. 1611), And Third (3rd) Omnibus Objection to 503(b)(9) Claims
                            (Dkt. No. 1612), And First Order Sustaining In Part And
                            Continuing In Part Trustee’s Fifth (5th) Omnibus Objection to
                            503(b)(9) Claims (Dkt. No. 2174), [Docket No. 2314].

                    (v)     Hearing continued from 11/15/2018 Omnibus Hearing [Docket
                            No. 2416 and Docket No. 2435, Third Order].

                    (vi)    Proposed Fourth Order Sustaining in Part and Continuing in Part
                            Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims (Dkt
                            No. 1611) [Docket No. 2480], prepared by William W. Thorsness,
                            on behalf of Howard B. Samuels, not individually, but as chapter 7
                            trustee for the estates of Central Grocers, Inc., Strack and Van Til
                            Super Market, Inc. and SVT, LLC.
Case 17-13886     Doc 2484     Filed 12/11/18 Entered 12/11/18 12:50:18            Desc Main
                               Document      Page 4 of 15

            (b)     Responses Filed:

                    (i)     Response of Kimberly-Clark Global Sales LLC to Trustee’s Second
                            (2nd) Omnibus Objection to 503(b)(9) Claims Pursuant to Section
                            502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule
                            3007-1 [Docket No. 2115], filed by Aaron Davis on behalf of
                            Kimberly-Clark Global Sales LLC.

                    (ii)    Response of Mondelez Global, LLC to Trustee’s Second Omnibus
                            Objection to 503(b)(9) Claims [Docket No. 2157], filed by Richard
                            B. Polony on behalf of Mondelez Global, LLC.

                    (iii)   Trustee’s Reply in Support of Trustee’s Second (2nd) Omnibus
                            Objection to 503(b)(9) Claim of Kimberly-Clark Global Sales LLC
                            [Docket No. 2476].

            (c)     Status: This matter is going forward and the Trustee requests the
                    Court enter the Proposed Order filed on December 10, 2018 [Docket
                    No. 2480]. The Trustee’s objections to the claim filed by: Mondelez
                    Global LLC (No. 685) is adjourned to the omnibus hearing set for
                    January 17, 2019 at 11:00 (CST).

4.   Notice of Trustee’s Fifth (5th) Omnibus Objection to 503(b)(9) Claims Pursuant to Section
     502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [Docket
     No. 2174] filed by William W. Thorsness, on behalf of Howard B. Samuels, not
     individually, but as chapter 7 trustee for the estates of Central Grocers, Inc., Strack and
     Van Til Super Market, Inc. and SVT, LLC.

            (a)     Related Documents:

                    (i)     Affidavit of Service Gerhald R. Pasabangi Regarding Notice of
                            Trustees Fifth (5th) Omnibus Objection to 503(b)(9) Claims, and
                            Notice of Trustees Sixth (6th) Omnibus Objection to 503(b)(9)
                            Claims [Docket No. 2211], filed by Prime Clerk LLC.

                    (ii)    Notice of Hearing, On October 11, 2018, Regarding Trustee’s Fifth
                            (5th) Omnibus Objection To 503(b)(9) Claims Pursuant to Section
                            502 Of The Bankruptcy Code, Bankruptcy Rule 3007 and Local
                            Rule 3007-1 [Docket No. 12174] [Docket No. 2226], filed by
                            William W. Thorsness, on behalf of Howard B. Samuels, not
                            individually, but as chapter 7 trustee for the estates of Central
                            Grocers, Inc., Strack and Van Til Super Market, Inc. and SVT,
                            LLC..

                    (iii)   Second Order Sustaining In Part and Continuing In Part Trustee’s
                            First (1st) Omnibus Objection to 503(b)(9) Claims (Docket
                            No. 1610), Second (2nd) Omnibus Objection to 503(b)(9) Claims
                            (Docket No. 1611), And Third (3rd) Omnibus Objection to 503(b)(9)
                            Claims (Docket No. 1612), And First Order Sustaining In Part And
Case 17-13886     Doc 2484    Filed 12/11/18 Entered 12/11/18 12:50:18         Desc Main
                              Document      Page 5 of 15

                           Continuing In Part Trustee’s Fifth (5th) Omnibus Objection to
                           503(b)(9) Claims (Docket No. 2174), [Docket No. 2314].

                   (iv)    Hearing continued from 11/15/2018 Omnibus Hearing [Docket
                           No. 2417 and Docket No. 2421, Second Order on Fifth Omnibus].

                   (v)     Proposed Third Order Continuing in Part Trustee’s Fifth (5th)
                           Omnibus Objection to 503(b)(9) Claims (Dkt. No. 2174) [Docket
                           No. 2481].

            (b)    Status: This matter is going forward and the Trustee requests the
                   Court enter the Proposed Order filed on December 10, 2019 [Docket
                   No. 2481]. The Trustee’s objection to the claim filed by Valu
                   Merchandising Company (No. 1426) is adjourned to the omnibus
                   hearing set for January 17, 2019 at 11:00 (CST).

5.   Notice of Motion and Motion to Approve Motion of Certain Utilities for Payment of Past
     Due Postpetition Utility Charges from Adequate Assurance Account [Docket No. 1426]
     filed by Jason M Torf on behalf of Constellation, Commonwealth Edison Company

            (a)    Related Documents: Hearing Continued to 12/13/2018 [Docket
                   No. 2418].

            (b)    Responses Filed: None.

            (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                   requests that this matter be continued to the next omnibus hearing set
                   for January 17, 2019 at 11:00 (CST).

6.   Notice and Motion and Application for Payment of Administrative Expenses [Docket
     No. 1050] filed by The Previant Law Firm, on behalf of The International Brotherhood of
     Teamsters and their affiliated Teamsters Unions No. 703 and 710.

            (a)    Related Documents:

                   (i)     Exhibits B & C – Collective Bargaining Agreements [Docket
                           No. 1053].

                   (ii)    Agreed Order Continuing Motion and Application for Payment of
                           Administrative Expenses filed by The International Brotherhood of
                           Teamsters and their affiliated Teamsters Union No. 703 and 710
                           [Docket No. 1334].

                   (iii)   Hearing Continued [Docket No. 1392] (RE: Notice of Motion for
                           Allowance and Payment of Administrative Expense Priority Claim).

                   (iv)    Hearing continued from 11/15/2018 Omnibus Hearing [Docket
                           No. 2419].

            (b)    Responses Filed: None.
Case 17-13886     Doc 2484     Filed 12/11/18 Entered 12/11/18 12:50:18           Desc Main
                               Document      Page 6 of 15

            (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                   requests that this matter be continued to the omnibus hearing set for
                   January 17, 2018 at 11:00 (CST).

7.   Amended Notice of Motion [Docket No. 2471] and Motion for Relief from Stay [Docket
     No. 2294] filed by Benjamin Kelly on behalf of Denise Givens.

            (a)    Related Documents: None.

            (b)    Responses Filed: None.

            (c)    Status: This matter is going forward.

8.   Notice of Motion and Second Motion to Approve Settlements Under Bankruptcy Rule
     9019 Between the Trustee and Avoidance Action Defendants [Docket No. 2360], filed by
     Joseph L. Steinfeld, Jr. and Kara E. Castell, on behalf Howard B. Samuels, as chapter 7
     trustee for Central Grocers, Inc.

            (a)    Related Documents: None.

            (b)    Responses Filed: None.

            (c)    Status: This matter is going forward and the Trustee will request the
                   Court enter the Proposed Order attached to the Motion.

9.   Notice of Motion and Trustee’s Application for Authority to Employ M.A.I.T. Co. as
     Consultant Pursuant to 11 U.S.C. §§ 327(A) and 328 and Bankruptcy Rule 2014 Nunc Pro
     Tunc to October 10, 2018 and for Related Relief [Docket No. 2470], filed by Michael M.
     Eidelman on behalf of Howard B. Samuels, not individually, but as chapter 7 trustee for
     the estates of Central Grocers, Inc., Strack and Van Til Super Market, Inc. and SVT, LLC.

            (a)    Related Documents:

                   (i)     Affidavit of Service for Application to Employ M.A.I.T. Co. as
                           Consultant Pursuant to 11 U.S.C. §§ 327(a) and 328 and Bankruptcy
                           Rule 2014 Nunc Pro Tunc to October 10, 2018 (Docket No. 2470)
                           [Docket No. 2475], filed by Keenan K. Baldeo of Prime Clerk LLC,
                           noticing agent for the Debtors.

                   (ii)    Revised Proposed Order Granting Application of Trustee for
                           Authority to M.A.I.T. Co. as a Consultant Pursuant to 11 U.S. C. §§
                           327(A) and 328 and Bankruptcy Rule 2014 Nunc Pro Tunc to
                           December 3, 2018 [Docket No. 2482].

                   (iii)   Redline comparison of the initial Proposed Order Granting
                           Application of Trustee for Authority to M.A.I.T. Co. as a Consultant
                           Pursuant to 11 U.S. C. §§ 327(A) and 328 and Bankruptcy Rule
                           2014 Nunc Pro Tunc to October 10, 2018 and for Related Relief
                           (Docket No. 2470-3), and the Revised Proposed Order Granting
                           Application of Trustee for Authority to Employ M.A.I.T. Co. as a
Case 17-13886      Doc 2484    Filed 12/11/18 Entered 12/11/18 12:50:18            Desc Main
                               Document      Page 7 of 15

                           Consultant Pursuant to 11 U.S. C. §§ 327(A) and 328 and
                           Bankruptcy Rule 2014 Nunc Pro Tunc to December 3, 2018 and for
                           Related Relief (Docket No. 2482) [Docket No. 2483].

             (b)    Responses Filed: None.

             (c)    Status: This matter is going forward. Representatives from the United
                    States Trustee’s office reviewed the Application and requested that the
                    Trustee’s proposed retention of M.A.I.T. Co. be retroactive only to
                    December 3, 2018. The Trustee agreed to the United States Trustee’s
                    representative’s request, and has thus resolved any objections the
                    United States Trustee’s office has to the Application. The Trustee will
                    request the Court enter the revised Proposed Order (Docket No 2482),
                    filed on December 11, 2018.

10.   Notice of Motion and Joint Motion to Approve Stipulation and Consent Order Authorizing
      Extension of Lender Payment Under Approved Settlement Agreement, filed by Michael
      M. Eidelman, on behalf of Howard B. Samuels, not individually, but as chapter 7 trustee
      for the estates of Central Grocers, Inc., Strack and Van Til Super Market, Inc. and SVT,
      LLC, and Robert M. Fishman, on behalf of Gregg E. Szilagyi, in his capacity as chapter 7
      trustee for the bankruptcy estates of CGI Joliet, LLC, Currency Express, Inc., Raceway
      Central, LLC, Raceway Central Calumet Park LLC, Raceway Central Chicago Heights
      LLC, Raceway Central Downers Grove LLC, Raceway Central Joliet North LLC, Raceway
      Central LLC North Valpo, and Raceway Central Wheaton LLC [Docket No. 2473].

             (a)    Related Documents:

                    (i)    Order Authorizing And Approving Settlement Agreement By And
                           Among The Secured Parties And The Official Committee OF
                           Unsecured Creditors of Central Grocers, Inc, Et al., On Behalf of
                           Itself, Each Of The Debtors And Each Of The Debtors’ Estates , the
                           “Lender Settlement Order” [Docket No. 988], prepared by Kevin
                           H. Morse and William A. Williams of Saul Ewing Arnstein & Lehr
                           LLP, signed on 11/16/2017 by The Honorable Pamela S. Hollis.

                    (ii)   Affidavit of Service for Joint Motion to Approve Stipulation and
                           Consent Order Authorizing Extension of Lender Payment Under
                           Approved Settlement Agreement, filed by Michael M. Eidelman, on
                           behalf of Howard B. Samuels, not individually, but as chapter 7
                           trustee for the estates of Central Grocers, Inc., Strack and Van Til
                           Super Market, Inc. and SVT, LLC, and Robert M. Fishman, on
                           behalf of Gregg E. Szilagyi, in his capacity as chapter 7 trustee for
                           the bankruptcy estates of CGI Joliet, LLC, Currency Express, Inc.,
                           Raceway Central, LLC, Raceway Central Calumet Park LLC,
                           Raceway Central Chicago Heights LLC, Raceway Central Downers
                           Grove LLC, Raceway Central Joliet North LLC, Raceway Central
                           LLC North Valpo, and Raceway Central Wheaton LLC (Docket
                           No. 2473) [Docket No. 2477], filed by Gerhald R. Pasabangi of
                           Prime Clerk LLC, noticing agent for the Debtors
Case 17-13886      Doc 2484       Filed 12/11/18 Entered 12/11/18 12:50:18             Desc Main
                                  Document      Page 8 of 15

             b.      Status: This matter is going forward and the Select Trustee and
                     Raceway Trustee will request that the Court enter the Proposed Order
                     attached to the Motion.

11.   Notion of Motion and Motion to Lift Automatic Stay Or To Grant An Exception to the
      Discharge Injunction [Docket No. 2433], filed by James J. Lessmeister, on behalf of
      Pamela Burns.

             (a)     Related Documents: None.

             (b)     Responses Filed: None.

             (c)     Status: This matter is going forward.

12.   Notice of Motion, Cover Sheet and First Interim Fee Application of Vedder Price, P.C., as
      Counsel for the Chapter 7 Trustee, for Payment of Interim Compensation and
      Reimbursement of Expenses During the Period January 12, 2018 Through September 30,
      2018 [Docket No. 2437], filed by Michael M. Eidelman, on behalf of Howard B. Samuels,
      not individually, but as chapter 7 trustee for the estates of Central Grocers, Inc., Strack and
      Van Til Super Market, Inc. and SVT, LLC.

             (a)     Related Documents:

                     (i)     Affidavit of Service for First Interim Application of Vedder Price,
                             P.C., as Counsel for the Chapter 7 Trustee, for Payment of Interim
                             Compensation and Reimbursement of Expense During the Period
                             January 12, 2018 Through September 30, 2018 (Docket No. 2437)
                             [Docket No. 2454], filed by Keenan K. Baldeo of Prime Clerk LLC,
                             noticing agent for the Debtors.

                     (ii)    Revised Proposed Order Approving First Interim Application of
                             Vedder Price, P.C., as Counsel for the Chapter 7 Trustee, for
                             Payment of Interim Compensation and Reimbursement of Expenses
                             During the Period January 12, 2018 Through September 30, 2018
                             (Docket No. 2437-9) [Docket No. 2478], filed by filed by Michael M.
                             Eidelman.

                     (iii)   Redline comparison of the initial Proposed Order Approving First
                             Interim Application of Vedder Price, P.C., as Counsel for the
                             Chapter 7 Trustee, for Payment of Interim Compensation and
                             Reimbursement of Expenses During the Period January 12, 2018
                             Through September 30, 2018 (Docket No. 2437-9) and the Revised
                             Proposed Order Approving First Interim Application of Vedder
                             Price, P.C., as Counsel for the Chapter 7 Trustee, for Payment of
                             Interim Compensation and Reimbursement of Expenses During the
                             Period January 12, 2018 Through September 30, 2018 (Docket No.
                             2478), [Docket No. 2479].

             (b)     Responses Filed: None.
Case 17-13886       Doc 2484     Filed 12/11/18 Entered 12/11/18 12:50:18         Desc Main
                                 Document      Page 9 of 15

              (c)    Status: This matter is going forward. Representatives from the United
                     States Trustee’s office reviewed and provided comments to Vedder
                     Price regarding the First Interim Fee Application. As a result of those
                     comments, Vedder Price agreed to increase the Voluntary Discount (as
                     defined in the First Interim Fee Application) by an additional $10,000,
                     thereby increasing Voluntary Discount to $50,000, and resolving any
                     objections the United States Trustee’s office has to the First Interim
                     Fee Application.

13.    ASK and RCT Adversary Proceedings. Attached as Exhibit 1 is a list of the 346 active
       adversary proceedings which the Trustee has filed

              (a)    Status: Pursuant to the Procedures Orders applicable to each of these
                     adversary proceedings [Docket Nos. 1533-1534], the Trustee is working
                     to resolve each of the adversary proceedings set forth on Exhibit 1. All
                     adversary proceedings on Exhibit 1 will be continued to the omnibus
                     hearing set for January 17, 2018 at 11:00 (CST).

Dated: December 11, 2018                         Respectfully submitted,

                                                 Howard B. Samuels, not individually, but as
                                                 chapter 7 trustee for the estates of Central
                                                 Grocers, Inc., Strack and Van Til Super
                                                 Market, Inc. and SVT, LLC

                                                 By:    /s/ Michael M. Eidelman
                                                       One of his attorneys

Michael M. Eidelman (#6197788)
William W. Thorsness (#6290913)
Allison B. Hudson (#6313079)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
(312) 609 7500 telephone
(312) 609-5005 facsimile
meidelman@vedderprice.com
wthorsness@vedderprice.com
ahudson@vedderprice.com
Case 17-13886        Doc 2484      Filed 12/11/18 Entered 12/11/18 12:50:18             Desc Main
                                   Document     Page 10 of 15



                                       Certificate of Service

      Michael M. Eidelman, the undersigned attorney, hereby certifies that on December 11,
2018, he caused the foregoing Notice of Agenda of Matters Scheduled for Hearing on
December 13, 2018 to be served on the CM/ECF registrants.

                                                        /s/ Michael M. Eidelman



Mailing Information for Case 17-13886
Electronic Mail Notice List, via the Court’s CM/ECF system.

The following is the list of parties who are currently on the list to receive email notice/service for
this case:

Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
David A Agay dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
bkfilings@mcdonaldhopkins.com
Angela M Allen aallen@jenner.com
R Scott Alsterda rsalsterda@nixonpeabody.com
Brock Alvarado brock@gowithalvarez.com
Mark A. Amendola mamendola@martynlawfirm.com
Thomas J. Angell tangell@jbosh.com
Amy A Aronson amyaronson@comcast.net, amyaronson@comcast.net
Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
Karl R Barnickol kbarnickol@nge.com, ewilson@nge.com; ecfdocket@nge.com
Edric S Bautista ebautista@sanchezdh.com
Mark T Benedict mark.benedict@huschblackwell.com, susan.williams@huschblackwell.com
Robert R Benjamin rrbenjamin@gct.law, mperez@gct.law; myproductionss@gmail.com;
tstephenson@gct.law; aleon@gct.law; r61390@notify.bestcase.com
John A Benson jbenson@huckbouma.com
Brendan G Best bgbest@varnumlaw.com, wrkyles@varnumlaw.com
Amber L Bishop amichlig@salawus.com
Richard A Bixter richard.bixter@hklaw.com
Ira Bodenstein iratrustee@shawfishman.com, IL29@ecfcbis.com; plove@foxrothschild.com;
chdocket@foxrothschild.com
Mark V Bossi mbossi@thompsoncoburn.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Daniel Breen danbreen@breenlawchicago.com
Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
David R Brown dbrown@springerbrown.com, iprice@springerbrown.com
Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
Kurt M. Carlson kcarlson@carlsondash.com, knoonan@carlsondash.com;
bmurzanski@carlsondash.com
Theresa B Carney tcarney@rfclaw.com, khutson@rfclaw.com
Case 17-13886     Doc 2484   Filed 12/11/18 Entered 12/11/18 12:50:18      Desc Main
                             Document     Page 11 of 15

Patrick W Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com;
bankruptcy@leechtishman.com; dtomko@leechtishman.com
W. Kent Carter kentcarter@gordonrees.com, mobrien@grsm.com
Timothy R Casey timothy.casey@dbr.com, andrew.groesch@dbr.com
Kara E Casteel kcasteel@askllp.com, lmiskowiec@askllp.com
Steven B Chaiken schaiken@ag-ltd.com, aweir@ag-ltd.com
Aaron B Chapin aaron.chapin@huschblackwell.com, litigation.docket@huschblackwell.com;
HBCourtFilings-CHI@huschblackwell.com
Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Scott R Clar sclar@cranesimon.com, mjoberhausen@cranesimon.com;
asimon@cranesimon.com
Peter A Clark pclark@btlaw.com
Michael R Collins michael.collins@collinsandcollins.com,
eric.anderson@collinsandcollins.com
William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
Benjamin Court benjamin.court@stinson.com
Heather M Crockett heather.crockett@atg.in.gov, carrie.gale@atg.in.gov
Amy E Daleo adaleo@cohonraizes.com
Darrell Daley darrell@daleylawyers.com, samantha@daleylawyers.com
Charles Dargo dargo@bettercallmylawyer.com
Aaron Davis aaron.davis@bclplaw.com, CHDocketing@bclplaw.com;
kathryn.farris@bclplaw.com
Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
Steven M De Falco sdefalco@meuerslawfirm.com, lrogers@meuerslawfirm.com,
snurenberg@meuerslawfirm.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com;
jhazdra@ecf.inforuptcy.com
John S. Delnero jdelnero@pedersenhoupt.com, koblazny@pedersenhoupt.com
Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
Brian M. Dougherty bmd@gsrnh.com, kam@gsrnh.com
David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com; ddotts@btlaw.com
Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com; michael-
eidelman-9405@ecf.pacerpro.com; 7610@ecf.pacerpro.com
Mary J Fassett mjf@mccarronlaw.com
Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
Mason N Floyd mfloyd@clarkhill.com, lstephens@clarkhill.com
Joseph D Frank jfrank@fgllp.com, jkleinman@fgllp.com; mmatlock@fgllp.com;
csucic@fgllp.com; csmith@fgllp.com
Patricia B Fugee patricia.fugee@fisherbroyles.com, ecf@cftechsolutions.com
Thomas B Fullerton thomas.fullerton@akerman.com
Joshua A Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
George P Galanos geogalanos@ameritech.net, lawclerk.galanoslaw@gmail.com;
geogalanos@gmail.com
Matthew Gartner matthew.gartner@huschblackwell.com, legalsupportteam-10flnorth-
slc@huschblackwell.com
Sara J Geenen sjg@previant.com, cmw@previant.com
Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
Case 17-13886     Doc 2484    Filed 12/11/18 Entered 12/11/18 12:50:18      Desc Main
                              Document     Page 12 of 15

Danielle J. Gould dszukala@burkelaw.com
Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
Thomas G Grace thomas@dispartilaw.com
Trinitee G. Green trinitee.green@bclplaw.com, CHDocketing@bclplaw.com
Joshua D. Greene jgreene@springerbrown.com, iprice@springerbrown.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Joel D Groenewold jdgroenewold@kopkalaw.com
Alison M Gutierrez alison.gutierrez@kutakrock.com
John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
Benjamin E Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
Scott J Helfand Scott.Helfand@huschblackwell.com, LegalSupportTeam-Lit-TM-
CHI@huschblackwell.com
Mark J Horwitz mark@thehorwitzlawgroup.com
Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
Timothy M Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
Chad J Husnick chusnick@kirkland.com, will.guerrieri@kirkland.com
Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
Todd C Jacobs tjacobs@bradleyriley.com, moconnell@bradleyriley.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Brett A Kaufman brett@kaufmanlegal.net
Martin S Kedziora kedzioram@gtlaw.com, hernandezden@gtlaw.com;
CHILitDock@GTLAW.com; doranb@gtlaw.com
Benjamin Kelly benkellysr@comcast.net
Randall Klein randall.klein@goldbergkohn.com, amy.halpin@goldbergkohn.com
Candice L Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
William B Kohn kohn@wbkohnlaw.com
Lawrence J Kotler ljkotler@duanemorris.com
Kay Kress kressk@pepperlaw.com
David O. Kreuter dkreuter@kgatty.com
Gina B Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;
acartwright@cohenandkrol.com; jneiman@cohenandkrol.com
Robert J. Labate robert.labate@hklaw.com
Joseph H Langerak jhlangerak@jacksonkelly.com, arsatterfield@jacksonkelly.com;
abigail.harrington@jacksonkelly.com
Ronald F Layer legal@layerlaw.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com; thooker@jenner.com
Caren A Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law
David P Leibowitz dleibowitz@lakelaw.com, jstorer@lakelaw.com;
storerjr58596@notify.bestcase.com; ecf@lodpl.com
Mark E Leipold mleipold@gouldratner.com, gferguson@gouldratner.com;
lgray@gouldratner.com; mhannon@gouldratner.com; gould-ecfs_notice@juralaw.net
James Lessmeister jlessmeister@lessmeisterlaw.com
Kyle A Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
Douglas J. Lipke dlipke@vedderprice.com, ecfdocket@vedderprice.com;
7610@ecf.pacerpro.com; doug-lipke-7162@ecf.pacerpro.com
Jennifer G Lurken jlurken@gislason.com
Case 17-13886    Doc 2484   Filed 12/11/18 Entered 12/11/18 12:50:18    Desc Main
                            Document     Page 13 of 15

Robert B. Marcus rmarcus@attorneymm.com, mail@attorneymm.com
Teresa A Massa tam@terrellandthrall.com
G. Alexander McTavish amctavish@fmcolaw.com
Mark Melickian mmelickian@sfgh.com, joconnor@sfgh.com; mbrandess@sfgh.com;
bkdocket@sfgh.com
Todd C Meyers tmeyers@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com
Nicholas M Miller nmiller@ngelaw.com, ecfdocket@ngelaw.com; cdennis@ngelaw.com;
mmirkovic@ngelaw.com
Bryan E. Minier bminier@lathropgage.com, mvargas@lathropgage.com;
krodriguez@lathropgage.com
James P Moloy jmoloy@boselaw.com, mwakefield@boselaw.com
Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
morourke@orourkeandmoody.com
James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
Justin Morgan justin.morgan@bclplaw.com
Peter Morrison peter.morrison@squirepb.com, cle_dckt@squirepb.com
Kevin H Morse kevin.morse@saul.com
James Naisbitt jnaisbitt@aol.com
Lauren Newman lnewman@thompsoncoburn.com, chicagodocketing@thompsoncoburn.com;
aversis@thompsoncoburn.com; bray@thompsoncoburn.com
Ha M Nguyen ha.nguyen@usdoj.gov, denise.delaurent@usdoj.gov
John L Nisivaco john@chicagoinjurylaw.com
R Timothy Novel tnovel@agdglaw.com
Peter Nozicka peter@trapplaw.com
Sven T Nylen sven.nylen@klgates.com
John R O’Connor joconnor@sfgh.com, bkdocket@sfgh.com
Michael V Ohlman mvohlman@ohlmanlaw.com, admin@ohlmanlaw.com
Leo Oppenheimer loppenheimer@rctlegal.com
Frederick Perillo fp@previant.com, jb@previant.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com
Ann E Pille ann.pille@dlapiper.com, apille@reedsmith.com; bankruptcy-
2628@ecf.pacerpro.com
Jerome W Pinderski jerome@pinderski.com
Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
Scott A Pyle spyle@rubinoruman.com, amanuel@rubinoruman.com; ttoso@rubinoruman.com
Robert Radasevich rradasevich@ngelaw.com, ewilson@nge.com; ecfdocket@ngelaw.com
Richard W. Rappold rwr@rappoldlaw.com
Phillip S. Reed preed@pfs-law.com, nvizzini@pfs-law.com
Leigh D Roadman lroadman@clarkhill.com, lstephens@clarkhill.com
Adam B. Rome arome@grglegal.com, abernath@grglegal.com
Mark D. Roth markdroth@gmail.com
Corey Rubenstein crubenstein@loeb.com, kencinas@loeb.com, chdocket@loeb.com,
_CHLitParalegals@loeb.com
Todd J Ruchman amps@manleydeas.com
William J Ryan wryan@scandagliaryan.com, dwaters@scandagliaryan.com;
dmaziarka@scandagliaryan.com
Tanya M Salman tmsalman@michaelbest.com, jlbrown@michaelbest.com;
courtmail@michaelbest.com
Case 17-13886     Doc 2484    Filed 12/11/18 Entered 12/11/18 12:50:18      Desc Main
                              Document     Page 14 of 15

Derek D Samz dsamz@dimontelaw.com, mrussell@dimontelaw.com
Ronald L Sandack ronald@gaido-fintzen.com, esaldivar@gaido-fintzen.com
Walter Sandoval wfs@hilbrich.com
Dennis M Sbertoli dsbert4978@aol.com
Paul H Scheuerlein pscheuerlein@gaido-fintzen.com, lynette@g-f.co; ecf@g-f.co
Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
Jeffrey M Schwartz jschwartz@muchshelist.com, nsulak@muchshelist.com
Mary A Shipley ashipley@mcguirewoods.com, djohnson@mcguirewoods.com
Stephen Smalling sjs@capronlaw.com
Kevin C Smith ksmith@smithsersic.com, dgreen@smithsersic.com
Charles S. Stahl, Jr. cstahl@smbtrials.com
Peter S Stamatis peter@stamatislegal.com
Joseph L. Steinfeld jsteinfeld@askllp.com, lmiskowiec@askllp.com; kcasteel@askllp.com;
gunderdahl@askllp.com; rreding@askllp.com; brubis@askllp.com; bmcgrath@askllp.com;
mudem@askllp.com; jchristian
Stephen B Sutton ssutton@lathropgage.com
Paul Swanson pswanson@steinhilberswanson.com, hsaladin@steinhilberswanson.com;
9572849420@filings.docketbird.com
Joseph R Swee jswee@scandagliaryan.com, dwaters@scandagliaryan.com;
cfron@scandagliaryan.com
Gregg Szilagyi gs@tailserv.com
Robert D Tepper rtepper@sabt.com, SummersM@ballardspahr.com; tsobieraj@satcltd.com
William W Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com;
ewatt@vedderprice.com; 7610@ecf.pacerpro.com; william-thorsness- 6297@ecf.pacerpro.com
Jason M Torf jtorf@hmblaw.com, ecfnotices@hmblaw.com
Jessica Tovrov jessica@tovrovlaw.com
Daniel E Tranen Daniel.tranen@wilsonelser.com, mark.ledwin@wilsonelser.com
Mark R Valley mvalley@lawmrv.com, mcaiazzo@lawmrv.com
John D. VanDeventer jvandeventer@jenner.com
Eric P VanderPloeg evanderploeg@burkelaw.com
Elizabeth B Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
Rion Vaughan rvaughan@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
lburrell@mcdonaldhopkins.com
Richard W Ward rwward@airmail.net
Michael D Warner mwarner@coleschotz.com, klabrada@coleschotz.com
Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
David K Welch dwelch@burkelaw.com, gbalderas@burkelaw.com; bwelch@burkelaw.com;
welchdr67393@notify.bestcase.com
Erin A West ewest@gklaw.com, kboucher@gklaw.com; sshank@gklaw.com
Amanda J Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com
William A. Williams bill.williams@saul.com
Mark E Wilson mark.wilson@fisherbroyles.com
Richard R Winter richard.winter@hklaw.com
Charles R Woolley rwoolley@askounisdarcy.com, okappers@askounisdarcy.com
Amanda S Yarusso amanda.yarusso@gmail.com
Lois J Yu lyu@centralstates.org
Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com; daniel-zazove-
4464@ecf.pacerpro.com; jessica-matamoros-0866@ecf.pacerpro.com
Brian R Zeeck bzeeck@hinshawlaw.com, cynthiablack@hinshawlaw.com
Case 17-13886   Doc 2484   Filed 12/11/18 Entered 12/11/18 12:50:18   Desc Main
                           Document     Page 15 of 15

Jane F Zimmerman jzimmerman@murphydesmond.com
